Title: From Thomas Jefferson to Joel Yancey, 27 January 1821
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Monticello
Jan. 27. 21.
I recieved by my grandson yours of the 14th and cannot say that I have recieved any thing which has given me more pain nothing on earth was farther from my intention than that it should be considered as intended to give you an opportunity to withdraw. it was sincerely meant, as it was expressed, to be a withdrawal of myself. from a superintendance to which age had rendered me incompetent and transferring it to a younger member of my family, who would have the same interest which I had myself in  taking care of every thing for the family. I wished to install him at once into a substitution which the ordinary course of nature must shortly do of itself. and I beg you to be assured that I have been ever so impressed with the assurance of your zeal, care & direction of my affairs that I should have considered your withdrawal at any time as a misfortune, and especially this time and that it should be brought about by what was so differently intended. I value your friendship too much to withhold this explanation and I hope you will suffer this misconception to pass off as if it had never happened, and to leave no shadow of impression on either of our minds.There is an arm-chair at Poplar forest, in the parlour, which was carried up in the summer, and belongs to mrs Trist. it is cross legged covered with red Marocco, and may be distinguished from the one of the same kind sent up last by the waggon, as being of a brighter fresher colour, and having a green ferret across the back, covering a seam in the leather. be so good as to have it delivered to mr Peachy Gilmer when called for and to be assured of my sincere friendship and respect.Th: Jefferson